
	

114 HR 5462 IH: To amend title XIX of the Social Security Act to provide for a State Medicaid option to enhance administrative matching funds to support statewide behavioral health access program activities for children under 21 years of age, and for other purposes.
U.S. House of Representatives
2016-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5462
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2016
			Mr. Loebsack (for himself, Mr. Tonko, Mrs. Dingell, Mr. Kennedy, Mr. Hastings, Ms. Clarke of New York, and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide for a State Medicaid option to enhance
			 administrative matching funds to support statewide behavioral health
			 access program activities for children under 21 years of age, and for
			 other purposes.
	
	
		1.Coverage of statewide behavioral health access program activities for children under age 21
 (a)Child behavioral health access program activities for children under age 21Title XIX of the Social Security Act is amended by adding at the end the following new section:  1947.Coverage of statewide behavioral health access program activities for children under age 21 (a)In generalNotwithstanding section 1902(a)(10)(B) (relating to comparability) and any other provision of this title for which the Secretary determines it is necessary to waive in order to implement this section, beginning January 1, 2017, a State, at its option as a State plan amendment, may provide for medical assistance under this title for child behavioral health access program activities.
 (b)DefinitionsIn this section: (1)Child behavioral health access administrative program activitiesThe term child behavioral health access administrative program activities means administrative activities that are carried out with respect to a child behavioral health access administrative program.
 (2)Child behavioral health access administrative programThe term child behavioral health access administrative program means a program that, with respect to behavioral health services furnished to individuals under 21 years of age—
 (A)designs, develops, and implements an organized statewide or regional network of mental health professionals that may include child and adolescent psychiatrists, psychologists, social workers, psychiatric nurses, nurse practitioners, and substance abuse counselors to expand the capacity of pediatric primary care providers to deliver family-centered behavioral health care;
 (B)conducts an assessment of critical child behavioral health consultation needs among pediatric primary care providers and their preferred mechanisms for receiving consultation and training and technical assistance;
 (C)develops an online database and communication mechanisms, including telehealth, to facilitate consultation support to pediatric primary care providers, to track referrals for behavioral evaluation made by such providers, and to facilitate follow-up visits to such providers;
 (D)conducts training and provides technical assistance to pediatric primary care providers to support the prevention, early identification, diagnosis, treatment, and referral of children with mental or behavioral health conditions;
 (E)informs and assists pediatric providers in accessing child and adolescent psychiatry or behavioral health consultations, referral for behavioral evaluation and treatment, and in scheduling and conducting training and technical assistance;
 (F)informs children eligible to receive medical assistance under this title and their families about the availability of the assistance available through the program;
 (G)establishes mechanisms for measuring and monitoring increased access to child and adolescent behavioral health activities by pediatric primary care providers and expanded capacity of pediatric primary care providers to identify, treat, and refer children with mental or behavioral health problems; and
 (H)establishes mechanisms for coordination with other State mental or behavioral health resources for children and adolescents.
 (3)Pediatric primary care providerThe term pediatric primary care provider includes a provider who is a general practitioner, family medicine physician, internal medicine physician, or pediatrician..
 (b)Enhanced FMAPSection 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) is amended— (1)by redesignating paragraph (7) as paragraph (8); and
 (2)by inserting after paragraph (6) the following new paragraph:  (7)for each calendar quarter during—
 (A)2016, an amount equal to 100 percent, (B)2017, an amount equal to 90 percent,
 (C)2018, an amount equal to 80 percent, (D)2019, an amount equal to 70 percent, and
 (E)2020 and each year thereafter, an amount equal to 60 percent, of so much of the sums expended by the State plan as are attributable to providing child behavioral health access administrative program activities (as defined in section 1947); plus. (c)Effective dateThe amendments made in this section shall apply to items and services furnished on or after the date that is 90 days after the date of the enactment of this Act.
			
